I concur in the reversal of the judgment of this case, on the grounds stated in the opinion prepared by Judge Kenna; but I do not agree to the holding embodied in the first point of the syllabus, and as stated in the opinion, that the bathroom involved was not under lease to Joseph T. Rose, the stepfather of the infant plaintiff. In my opinion, the bathroom was included in the lease to Rose, dated February 20, 1945. True, this lease, in terms, covers "Apart. No. 1, Right First Floor, corner 45th St. and Washington Ave., S.E., Charleston, W. Va.", but can it reasonably be assumed that control of the toilet facilities, in connection with the first floor of the building at that location, were intended to be retained by the landlord, or that the tenant would have rented the premises without toilet facilities being included in his lease. Certainly the back porches of the first floor apartments were leased, because they furnished the only access to the rear of the apartments; and if access to the bathroom could only be obtained by using the porches, as is clearly shown by the evidence, is it possible that the landlord leased the only access to the bathroom, while at the same time reserving a control thereof which he could not exercise except by *Page 9 
encroaching upon the premises which he had leased. Then, for that purpose did he retain such control? There is nothing in the record tending to show that he ever attempted to exercise the same, and all the evidence indicates that that the lessees of the two apartments exercised joint use and control of the bathroom from the time they occupied the apartments. The burden of proof was on the plaintiff to show that control was reserved by the landlord. What evidence sustained that burden? In my opinion, the bathroom was covered by the lease, and if this be true, then, as stated in the opinion filed, "the landlord as such is not responsible for keeping the lease premises in repair". A new trial of the case may develop new facts on this point, and this memorandum is written for the purpose of expressing my view on the question of liability, as the same is raised on the record now before the Court, and to reserve freedom in passing upon the same question, should it become involved in a new trial, and a further review is sought in this Court.